DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 1/19/2021 has been entered.  Claims 1-20 remain pending in this application.  Applicant's amendments to the claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed 10/16/2020.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant’s argument merely alleges that (1) Chaganti does not teach “compiling one or more intents”, and (2) the self-configuration using configuration instructions from other entities taught by Chaganti “is completely different than” compiling and controlling by a controller device as claimed, but Applicant’s argument does not give a single reason why the teachings of Chaganti do not map to Applicant’s claims as previously laid out by Examiner.  Examiner notes that the “compiling, by a controller device… one or more intents maintained by the controller device to form previous device-level intent configuration information to manage the plurality of network devices” is a reworking of the now-removed claim limitation “compiled from one or more intents maintained by the controller device to manage the plurality of network devices” that was previously presented by Applicant that differs from the original limitation by further reciting that the compiling is done by the controller device.  Applicant has failed to clearly point out how this reworking of the original limitation overcomes the teachings of Chaganti as previously applied by Examiner; furthermore, Chaganti ¶0032 teaches updating a stored predetermined state based on monitored changes made to the computing .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
Examiner notes that claims 18-19 comprise statutory subject matter because the claimed invention is a “computer-readable storage medium”, where Applicant’s Specification [0075] defines computer readable storage media as tangible and non-transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 10-11, 16-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaganti et al. (US 2020/0244525, hereinafter Chaganti).

Regarding claim 1, Chaganti teaches a method (Chaganti Title) comprising: 
compiling, by a controller device (the out-of-band management platform (110) may be a physical device... may include one or more processors, memory… and persistent storage – Chaganti ¶0042; the method shown in FIG. 3.2 may be performed by… 102.4… other components of the system illustrated in FIG. 1.1 may perform the method of FIG. 3.2 without departing from the invention – Chaganti ¶0105) that manages a plurality of network devices (110… provides compliances services to the computing resources (102) – Chaganti ¶0034; 102… and 110 are identified as separate devices for networking purposes – Chaganti ¶0041), one or more intents [Examiner’s Note – “intent” is defined by placing the computing resources (102) in a predetermined state, monitoring changes made to the computing resources (102), updating the predetermined state based on the monitored changes, and/or placing the computing resources (102) into an updated predetermined state [monitoring the changes and using them to update the predetermined state reads on the Random House dictionary definition of “compiling” –gathering together – the changes] – Chaganti ¶0032);
configuring, by the controller device, the network device with the previous device-level intent configuration information (the out-of-band configuration may be stored separately from the configurable device and may be used to restore a state of the configurable device – Chaganti ¶0023; the configurable device (100) may be adapted by receive configuration instructions from other entities to self-configure… into a predetermined state – Chaganti ¶0029; the other entities may be… other configurable devices of a distributed system – Chaganti ¶0029; the configurable device (100)… may include computing resources (102) – Chaganti ¶0030; the out-of-band management platform (110) may be implemented as a management node, i.e., a computing device operably connected to the configurable device (100), or a management console without departing from the invention – Chaganti ¶0043; configurable device 100, including 102, self-configuring using previously stored out-of-band configuration instructions received from the “other entity” out-of-band management platform 110 reads on the limitation as claimed);
obtaining, by the controller device, device-level configuration information from a network device of the plurality of network devices at a first time (in step 310, an out-of-band modification to computing resources of a configurable device is obtained – Chaganti ¶0106; the out-of-band modification is obtained by monitoring the state of the computing resources to identify a change to the computing resources – Chaganti ¶0107); 
determining, by the controller device, one or more out-of-band (OOB) configuration changes between the device-level configuration information from the network device and the previous device-level intent configuration information (the out-of-band modification is obtained by monitoring the state of the computing resources to identify a change to the computing resources – Chaganti ¶0107; when a user of the configurable device changes characteristics of the community [sic – should be computing] resources of the configurable device, these modifications may be tracked and stored as out-of-band configurations – Chaganti ¶0101); and 
storing, by the controller device, the one or more OOB configuration changes associated with the network device (in step 314, the out-of-band configuration is stored – Chaganti ¶0114; the out-of-band configuration is stored in persistent storage of the computing resources – Chaganti ¶0115; the method shown in FIG. 3.2 may be performed by… 102.4… other components of the system illustrated in FIG. 1.1 may perform the method of FIG. 3.2 without departing from the invention – Chaganti ¶0105; as FIG. 3.2 teaches 102.4 storing the OOB configuration in its own persistent storage, and other components, such as 110, also comprise persistent storage, 110 performing the same method as 102.4 would also store the OOB configuration in its own persistent storage as claimed).

Regarding claim 3, Chaganti teaches further comprising: 
obtaining, by the controller device, second device-level configuration information from the network device of the plurality of network devices at a second time, after the first time (when a user of the configurable device changes characteristics of the community [sic – should be computing] resources of the configurable device, these modifications may be tracked and stored as out-of-band any number of such modifications made over any period of time – Chaganti ¶0101); 
determining, by the controller device, second one or more OOB configuration changes between the second device-level configuration information from the network device and the previous device-level intent configuration information (the out-of-band modification is obtained by monitoring the state of the computing resources to identify a change to the computing resources – Chaganti ¶0107); 
determining, by the controller device, one or more incremental OOB configuration differences between the second one or more OOB configuration changes and the one or more OOB configuration changes (these modifications may be tracked and stored as out-of-band configurations… the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101); and 
storing, by the controller device, the one or more incremental OOB configuration differences associated with the network device (these modifications may be tracked and stored as out-of-band configurations… the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101; identifying, tracking, and storing each and every such modification reads on “incremental… differences” as claimed).

Regarding claim 4, Chaganti teaches further comprising: 
obtaining, by the controller device, third device-level configuration information from the network device of the plurality of network devices at a third time, after the second time (when a user of the configurable device changes characteristics of the community [sic – should be computing] resources of the configurable device, these modifications may be tracked and stored as out-of-band configurations… the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101); 
identify a change to the computing resources – Chaganti ¶0107); 
determining, by the controller device, second one or more incremental OOB configuration differences between the third one or more OOB configuration changes and the second one or more OOB configuration changes (these modifications may be tracked and stored as out-of-band configurations… the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101); and 
storing, by the controller device, the second one or more incremental OOB configuration differences associated with the network device (these modifications may be tracked and stored as out-of-band configurations… the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101; identifying, tracking, and storing each and every such modification reads on “incremental… differences” as claimed).

Regarding claim 7, Chaganti teaches further comprising: storing, by the controller device, the previous device-level intent configuration information compiled from the one or more intents at a time before the first time (when a user of the configurable device changes characteristics of the community [sic – should be computing] resources of the configurable device, these modifications may be tracked and stored as out-of-band configurations… the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101).

Regarding claim 8, Chaganti teaches wherein the previous device-level intent configuration information is stored separate from the one or more OOB configuration changes associated with the stored separately from the configurable device – Chaganti ¶0023).

Regarding claim 10, Chaganti teaches further comprising: comparing a first backed up configuration and a second backed up configuration (any divergences from the characteristics specified by the computing resources are compared to a list of material changes – Chaganti ¶0109), including merging one or more incremental OOB configuration changes in all backed up configuration versions after the first backed up configuration to the second backed up configuration (to update the computing resources, the computing resources configuration and the out-of-band configurations may be merged and executed – Chaganti ¶0102).

Regarding claim 11, Chaganti teaches further comprising: 
obtaining, by the controller device, the previous device-level intent configuration information compiled from one or more intents (the out-of-band management platform (110) may obtain information… used to place the computing resources (102) in predetermined states – Chaganti ¶0034); 
obtaining, by the controller device, first one or more incremental OOB configuration differences (the out-of-band configuration may be stored separately from the configurable device and may be used to restore a state of the configurable device in the event of a partial or total failure – Chaganti ¶0023) and second one or more incremental OOB configuration differences (the out-of-band configurations include any number of such modifications made over any period of time – Chaganti ¶0101); 
merging, by the controller device, the previous device-level intent configuration information with OOB configuration information including the first one or more incremental OOB configuration merged and executed – Chaganti ¶0102); 
configuring, by the controller device, the network device with the merged configuration information (to update the computing resources, the computing resources configuration and the out-of-band configurations may be merged and executed – Chaganti ¶0102).

Regarding claim 16, Chaganti teaches wherein configuring the network device with the merged configuration information includes pushing, by the controller device, one or more overlapping resources to the network device (to update the computing resources, the computing resources configuration and the out-of-band configurations may be merged and executed.  Executing the merged scripts may modify the computing resources to meet the requirements of a predetermined state – Chaganti ¶0102).

Regarding claim 17, Chaganti teaches wherein the one or more overlapping resources to the network device comprises one or more resources used by the previous device-level intent configuration information and the merged one or more OOB configuration changes (executing the merged scripts may modify the computing resources to meet the requirements of a predetermined state – Chaganti ¶0102).

Regarding claim 18, the computer-readable storage medium comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Chaganti teaches a computer-readable storage medium (non-transitory computer readable medium – Chaganti ¶0005).

device... may include one or more processors, memory… and persistent storage – Chaganti ¶0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaganti in view of Madsen et al. (US 2005/004942, hereinafter Madsen).

Regarding claim 5, Chaganti does not teach wherein the first time, second time, and the third time are separated by the same duration of time.
Madsen, however, in the same field of endeavor, teaches periodic auditing of all network devices to detect changes which did not originate within the change control process [out-of-band configuration changes broadly falls in this category], where the auditing interval is configurable (Madsen ¶0265) and auditing includes the step of retrieving the running configuration for the device (Madsen ¶0266).


Regarding claim 9, Chaganti teaches, further comprising: 
restoring, by the controller device, the network device (restore a state of the configurable device in the event of a partial or total failure – Chaganti ¶0023), including: 
obtaining, by the controller device, the previous device-level intent configuration information compiled from one or more intents (the out-of-band management platform (110) may obtain information… used to place the computing resources (102) in predetermined states – Chaganti ¶0034); 
obtaining, by the controller device, the one or more OOB configuration changes (the out-of-band configuration may be stored separately from the configurable device and may be used to restore a state of the configurable device in the event of a partial or total failure – Chaganti ¶0023); 
merging, by the controller device, the previous device-level intent configuration information with the one or more OOB configuration changes (to update the computing resources, the computing resources configuration and the out-of-band configurations may be merged and executed – Chaganti ¶0102); 
configuring, by the controller device, the network device with the merged configuration information (to update the computing resources, the computing resources configuration and the out-of-band configurations may be merged and executed – Chaganti ¶0102);.
Chaganti does not teach doing so in response to detecting a functional audit failure.
auditing of all network devices to detect changes which did not originate within the change control process [out-of-band configuration changes broadly falls in this category] (Madsen ¶0265) as well as checking for errors while applying device configuration changes; if errors occur, then the configuration is rolled back to the previously running configuration and the problem reported to the task owner (Madsen ¶0253).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti to comprise the functional audit failure detection as claimed, in order to improve the tolerance of out-of-band modification (Chaganti ¶0036) by ensuring accurate tracking with regular configuration audits (Madsen ¶0194).

Regarding claim 15, Chaganti does not teach further comprising: determining, by the controller device, one or more overlapping resources is missing from the merged configuration information; and notifying, by the controller device in response to determining the overlapping resource is missing, a user of the network device for corrective action before configuring the network device with the merged configuration information.
Madsen, however, in the same field of endeavor, teaches periodic auditing of all network devices to detect changes which did not originate within the change control process [out-of-band configuration changes broadly falls in this category] (Madsen ¶0265) where the auditing includes noting any components or policies that are in one tree but not the other; the list of missing components or policies are stored for presentation to users within a user interface (Madsen ¶0266).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti to comprise the determining and notifying limitations as claimed, in order to improve the tolerance of out-of-band modification (Chaganti ¶0036) by ensuring accurate tracking with regular configuration audits (Madsen ¶0194).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaganti in view of Eppstein et al. (US 8,234,650, hereinafter Eppstein).

Regarding claim 6, Chaganti does not teach wherein the one or more incremental OOB configuration differences is stored in a first Extensible Markup Language Document Object Model (XML DOM) and the second one or more incremental OOB configuration differences is stored in a second XML DOM, different than the first XML DOM.  Chaganti teaches that the out-of-band configurations are data structures [plural – each configuration is its own structure], and that the stored out-of-band configurations may specify the modifications that were made and/or the state of the resources before and/or after the modifications (Chaganti ¶0101), but Chaganti does not teach that the data structures are using XML DOM as claimed.
Eppstein, however, in the same field of endeavor, teaches allocating resources (Eppstein Title) where resource requirements are logically organized according to a hierarchical resource requirements tree that is generated using a XML or FML DOM (Eppstein Col 57 Ln 66 to Col 58 Ln 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti to comprise the XML DOM as claimed, as it is applying a known technique to a known device ready for improvement to yield predictable results; Chaganti contained a “base” data structure for tracking device configurations upon which the claimed XML DOM can be seen as an “improvement”, Eppstein contained the known technique of using XML DOM data structures to organize resource requirements, and one of ordinary skill in the art would have recognized that applying XML DOM would have yielded predictable results and resulted in an improved system by tracking dependencies (Eppstein Col 57 Ln 22-28) such that the processing of dependents can be skipped based on the dependencies (Eppstein Col 57 Ln 57-59).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaganti in view of Eppstein, and further in view of Madsen.

Regarding claim 12, Chaganti does not teach wherein: the one or more incremental OOB configuration differences is stored in a first XML DOM, the second one or more incremental OOB configuration differences is stored in a second XML DOM, different than the first XML DOM, and merging the one or more OOB configuration information with the second one or more OOB configuration changes includes consolidating a same node from a first XML DOM and from the second XML DOM.  Chaganti teaches that the out-of-band configurations are data structures [plural – each configuration is its own structure], and that the stored out-of-band configurations may specify the modifications that were made and/or the state of the resources before and/or after the modifications (Chaganti ¶0101), as well as merging the out-of-band configurations (Chaganti ¶0102), but Chaganti does not teach that the data structures are using XML DOM as claimed.
Eppstein, however, in the same field of endeavor, teaches allocating resources (Eppstein Title) where resource requirements are logically organized according to a hierarchical resource requirements tree that is generated using a XML or FML DOM (Eppstein Col 57 Ln 66 to Col 58 Ln 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti to comprise the XML DOM as claimed, as it is applying a known technique to a known device ready for improvement to yield predictable results; Chaganti contained a “base” data structure for tracking device configurations upon which the claimed XML DOM can be seen as an “improvement”, Eppstein contained the known technique of using XML DOM data structures to organize resource requirements, and one of ordinary skill in the art would have recognized that applying XML DOM would have yielded predictable results and resulted in an improved 
Chaganti and Eppstein do not teach consolidating a same node from both XML DOM as claimed.
Madsen, however, in the same field of endeavor, teaches periodic auditing of all network devices to detect changes which did not originate within the change control process [out-of-band configuration changes broadly falls in this category] (Madsen ¶0265); instance trees are in an XML data format (Madsen ¶0095), and whenever a policy is inserted into a policy-driven (PD) configuration, the list of components in the policy is checked against the PD configuration; any components which are duplicated are evaluated, with components that must be singly present being deleted from the PD configuration and kept from the policy (Madsen ¶0216); this effectively consolidates the duplicate “same” nodes as claimed.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti and Eppstein to comprise the consolidating as claimed, in order to improve the tracking of changes (Chaganti ¶0036) by ensuring accurate tracking with regular configuration audits (Madsen ¶0194).

Regarding claim 13, Chaganti does not teach wherein: the one or more incremental OOB configuration differences is stored in a first XML DOM, the second one or more incremental OOB configuration differences is stored in a second XML DOM, different than the first XML DOM, and merging the OOB configuration information includes consolidating a parent node from the first XML DOM and a child node from the second XML DOM.  Chaganti teaches that the out-of-band configurations are data structures [plural – each configuration is its own structure], and that the stored out-of-band configurations may specify the modifications that were made and/or the state of the resources before and/or after the modifications (Chaganti ¶0101), as well as merging the out-of-band 
Eppstein, however, in the same field of endeavor, teaches allocating resources (Eppstein Title) where resource requirements are logically organized according to a hierarchical resource requirements tree that is generated using a XML or FML DOM (Eppstein Col 57 Ln 66 to Col 58 Ln 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti to comprise the XML DOM as claimed, as it is applying a known technique to a known device ready for improvement to yield predictable results; Chaganti contained a “base” data structure for tracking device configurations upon which the claimed XML DOM can be seen as an “improvement”, Eppstein contained the known technique of using XML DOM data structures to organize resource requirements, and one of ordinary skill in the art would have recognized that applying XML DOM would have yielded predictable results and resulted in an improved system by tracking dependencies (Eppstein Col 57 Ln 22-28) such that the processing of dependents can be skipped based on the dependencies (Eppstein Col 57 Ln 57-59).
Chaganti and Eppstein do not teach consolidating a parent node from one XML DOM with a child node from the other XML DOM as claimed.
Madsen, however, in the same field of endeavor, teaches periodic auditing of all network devices to detect changes which did not originate within the change control process [out-of-band configuration changes broadly falls in this category] (Madsen ¶0265); instance trees are in an XML data format (Madsen ¶0095); whenever a policy is inserted into a policy-driven (PD) configuration, the list of components in the policy is checked against the PD configuration; any components which are duplicated are evaluated, with components that must be singly present being deleted from the PD configuration and kept from the policy (Madsen ¶0216); discovery of dependencies between components is a combinatorial process where linkages are discovered by determining the effect of adding and removing when a component is added to a policy-driven configuration, dependent components can be added as well (Madsen ¶0235); adding discovered dependent child components while consolidating the policy and PD-driven configurations’ “parent” nodes effectively consolidates the parent and child nodes as claimed.
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti and Eppstein to comprise the consolidating as claimed, in order to improve the tracking of changes (Chaganti ¶0036) by ensuring accurate tracking with regular configuration audits (Madsen ¶0194).

Regarding claim 14, Chaganti does not teach wherein the one or more incremental OOB configuration differences is stored in a first XML DOM, the second one or more incremental OOB configuration differences is stored in a second XML DOM, different than the first XML DOM, and merging the OOB configuration information includes consolidating a parent node from the second XML DOM and a child node from the first XML DOM.  Chaganti teaches that the out-of-band configurations are data structures [plural – each configuration is its own structure], and that the stored out-of-band configurations may specify the modifications that were made and/or the state of the resources before and/or after the modifications (Chaganti ¶0101), as well as merging the out-of-band configurations (Chaganti ¶0102), but Chaganti does not teach that the data structures are using XML DOM as claimed.
Eppstein, however, in the same field of endeavor, teaches allocating resources (Eppstein Title) where resource requirements are logically organized according to a hierarchical resource requirements tree that is generated using a XML or FML DOM (Eppstein Col 57 Ln 66 to Col 58 Ln 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chaganti to comprise the XML DOM as claimed, as it is 
Chaganti and Eppstein do not teach consolidating a parent node from one XML DOM with a child node from the other XML DOM as claimed.
Madsen, however, in the same field of endeavor, teaches periodic auditing of all network devices to detect changes which did not originate within the change control process [out-of-band configuration changes broadly falls in this category] (Madsen ¶0265); instance trees are in an XML data format (Madsen ¶0095); whenever a policy is inserted into a policy-driven (PD) configuration, the list of components in the policy is checked against the PD configuration; any components which are duplicated are evaluated, with components that must be singly present being deleted from the PD configuration and kept from the policy, but in alternate embodiments, the PD configuration component can be retained instead (Madsen ¶0216); discovery of dependencies between components is a combinatorial process where linkages are discovered by determining the effect of adding and removing components from a device configuration (Madsen ¶0218); the data on inter-component dependencies is encoded as annotations on components, and when a component is added to a policy-driven configuration, dependent components can be added as well (Madsen ¶0235); adding discovered dependent child components while consolidating the policy and PD-driven configurations’ “parent” nodes effectively consolidates the parent and child nodes as claimed.
.

Allowable Subject Matter
Claims 2, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Chaganti does not teach further comprising: determining, by the controller device, one or more configuration paths for the one or more OOB configurations changes; and determining, by the controller device, whether the one or more configuration paths are independent of the previous device-level intent configuration information compiled from the one or more intents; and in response to determining that the one or more configuration paths are not independent of the previous device-level intent configuration information compiled from the one or more intents, storing, by the controller device, one or more overlapping resources for the one or more OOB configurations changes.  Chaganti teaches tracking and storing out-of-band configurations (Chaganti ¶0101), but does not teach doing so as claimed.
Song et al. (US 2015/0100671, hereinafter Song), however, in the same field of endeavor, teaches identifying compatible system configurations (Song Title) where a compatibility graph (CG) is generated from a network connectivity graph (NG) and an available compatibility rule list (Song ¶0016); a graph matching algorithm 406 is applied to determine if the CG 404 has any isomorphic sub-graph(s) with respect to the NG 403 [i.e., determining if any parts of the two graphs match] (Song ¶0026); a network-wide compatible configuration solution is represented by a sub-graph in the CG 404 that is isomorphic to the NG 403 (Song ¶0027); if the CG 404 does have one or more isomorphic sub-graphs to the NG 403, a check is carried out in step 408 for each sub-graph to determine whether the sub-graph represents a valid system upgrade path (Song ¶0028), then the system identifies the one or more changes needed to convert the current network configuration to the target configuration specified by the sub-graph (Song ¶0029).
However, the combination of Chaganti and Song still does not teach “determining, by the controller device, whether the one or more configuration paths are independent of the previous device-level intent configuration information compiled from the one or more intents; and in response to determining that the one or more configuration paths are not independent of the previous device-level intent configuration information compiled from the one or more intents, storing, by the controller device, one or more overlapping resources for the one or more OOB configurations changes” as claimed.  Examiner conducted a further search of the prior art, but could not find any references that would teach the claimed limitations, alone or in combination with the cited prior art.
Examiner notes that the European Search Report entered by Applicant (see NPL, IDS dated 5/18/2020) rejects claim 2 based on Madsen et al. (WO 2004/090672; see IDS dated 5/18/2020; this is the WIPO version of the US Madsen reference).  The European Search Report relies on the assertion that the terms “configuration paths” and “overlapping resources” are vague and unclear, then proceeds to reject the claim while ignoring these terms by citing WIPO Madsen ¶0167.  Examiner disagrees, because Examiner finds that the terms are defined within Applicant’s Specification [0060]; WIPO Madsen ¶0167 teaches checking configurations for duplicate components, but does not make any determination of configuration path independence, or storing overlapping resources in response to said determination as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner notes that 11 attempts were made by Examiner to contact Applicant’s Attorney of Record, BRIAN R. DAWLEY (64,761) at 651-286-8368 between 1/28/2021 and 2/12/2021, with multiple messages left in voicemail, in order to discuss possible Examiner’s Amendments to place the present application in condition for allowance.  Examiner received no reply, necessitating this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441